DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Withdrawal of Notice of Allowance mailed on 12 July 2021.
Claims 1-20 are pending and present for examination.  Claims 1, 8, and 14 are in independent form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 8, and 14 is/are directed to an abstract idea for collapsing a graph to a predefined threshold of total nodes which may be performed mentally and recites, in part, a method for “calculating… node centralities of the original network,” “approximating a product of a matrix exponential and a random probe vector of an adjacency matrix,” “computing a diagonal,” “selecting a percentage of the central nodes as pivot nodes,” and “collapsing neighboring nodes to each pivot node.”  These features correspond to concepts identified as abstract ideas by the courts, such as using algorithms for calculating parameters indicating an abnormal condition, such as in In re Grams (888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)), and organizing information with mathematical correlations, as in Digitech Image Techs., LLC v Electronics for Imaging, Inc (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)). 

The concept described in claims 1, 8, and 14 is not meaningfully different than those Mental Processes and/or Mathematical Concepts found by the courts to be abstract ideas. As such, the description of claims 1, 8, and 14 of calculating a collapsed network graph is an abstract idea.
At step 2A, prong two, exemplary claim 1 recites the additional elements of utilizing an original network to model dynamics, wherein the original network has an original memory footprint in a computer system; and utilizing the reduced network to model the dynamics, wherein the reduced network has a reduced memory footprint in the computer system as compared to the original footprint. The utilizing limitations are, at best, mere insignificant extra- solution data gathering, akin to obtaining or selecting information in a particular format, see MPEP 2106.05(g). The limitation "wherein the original network has an original memory footprint in a computer system" merely confines the claim to a computer application, and situates the mathematical structure within a particular technological environment; all information stored in a computer system has a memory footprint. See MPEP 2106.05(h) and 2106.05(f). Similarly, the limitation "wherein the reduced network has a reduced memory footprint in the computer system as compared to the original footprint" merely confines the claim to a computer application. The reduced memory footprint cannot provide a practical application of the judicial exception because "the judicial exception alone cannot provide the improvement," see MPEP 2106.05(a). Further, specifying that the reduced network has a reduced memory footprint does no more than state that, having applied the purportedly novel mathematical calculations, a smaller graph takes up less space when stored in a computer; such a limitation merely “expresses the intended result of a process step positively recited,” see MPEP 2111.04(I). The claim is directed to an abstract idea.

As per dependent claims 2, 3, 9, 10, 15, and 16, the limitations are directed towards acquiring nodes, deleting a set of neighboring nodes, and establishing a second set of neighboring nodes, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of collapsing nodes of an original network, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per dependent claims 4, 11, and 17, the limitations are directed towards computing an orthogonal Krylov basis and tridiagonal matrix, a matrix exponential, and a current approximation, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of approximating a product of the matrix and the random probe vector, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per dependent claims 5-7, 12, 13, and 18-20, the limitations are directed towards computing a diagonal, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of computing a diagonal, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
	Accordingly, the aforementioned claims above are not patent eligible.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152



/PK/